Citation Nr: 1325354	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  09-35 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in relevant part, denied the benefits sought on appeal.  Jurisdiction was subsequently assumed by the RO in Oakland, CA.  This matter was remanded in March 2012 and February 2013 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its February 2013 Remand, the Board noted that the Veteran showed good cause for his failure to appear at a scheduled videoconference hearing.  Consequently, the Board remanded the claim for that the Veteran could be scheduled for a new hearing.  

The RO scheduled the Veteran for a hearing to take place in June 2013.  The Veteran once again failed to appear.  The Veteran's representative submitted a June 2013 correspondence in which it stated that the Veteran failed to appear, in part, because the notification letter was sent to the wrong address.  The Board notes that the April 2013 notification letter was sent to [redacted].  The Board also notes that this is the address that the Veteran provided in an August 2012 correspondence.  Nonetheless, the Veteran now states that his current address is [redacted].  

Based on the foregoing, the Board finds that good cause was shown for the Veteran's failure to appear at his scheduled hearing in June 2013.  Pursuant to his desire to still appear for a Board videoconference hearing, this matter must be remanded in order for his hearing to be rescheduled. 

Since the RO is responsible for scheduling videoconference hearings before the Board, a remand to the RO is necessary.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge to be held at his local RO. Notice of the hearing must be sent to the Veteran at his current mailing address ([redacted]).  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


